SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 2) [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2010. []Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number 0-22635 RC2 CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 W. 22nd Street, Suite 320, Oak Brook, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 630-573-7200 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, Par Value $0.01 Per Share The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 of 15(d) of the Exchange Act. Yes NoX Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Exchange Act Rule 12b-2. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer[] Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Aggregate market value of the Registrant’s common stock held by non-affiliates as of June 30, 2010 (the last business day of the Registrant’s most recently completed second quarter): $340,016,806.Shares of common stock held by any executive officer or director of the Registrant have been excluded from this computation because such persons may be deemed affiliates.This determination of affiliate status is not a conclusive determination for other purposes. Number of shares of the Registrant’s common stock outstanding as of February 22, 2011: 21,659,048 DOCUMENTS INCORPORATED BY REFERENCE None. As used in this report, the terms “we,” “us,” “our,” “RC2 Corporation,” “RC2” and the “Company” mean RC2 Corporation and its subsidiaries, unless the context indicates another meaning, and the term “common stock” means our common stock, par value $0.01 per share. Special Note Regarding Forward-Looking Statements Certain statements contained in this report are considered “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “could,” “expect,” “intend,” “may,” “opportunity,” “hope,” “plan,” “potential,” “should,” “estimate,” “predict,” “continue,” “future,” “will,” “would” or the negative of these terms or other words of similar meaning.Such forward-looking statements are inherently subject to known and unknown risks and uncertainties.Our actual results and future developments could differ materially from the results or developments expressed in, or implied by, these forward-looking statements.Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, but are not limited to, those described under the caption “Risk Factors” in Item 1A of this report.We undertake no obligation to make any revisions to the forward-looking statements contained in this filing or to update them to reflect events or circumstances occurring after the date of this filing. 2 Explanatory Note This Amendment No.2 to the Annual Report on Form10-K, as amended by Amendment No. 1 (collectively, the “Form10-K”), of RC2 Corporation for the fiscal year ended December 31, 2010 is being filed solely for the purpose of including in the Form 10-K the information required by Part III of this report which was previously incorporated by reference to portions of RC2’s Proxy Statement for the 2011 Annual Meeting of Stockholders and which was to be filed with the Securities and Exchange Commission (“SEC”) on or before May 2, 2011.In accordance with Rule12b-15 under the Securities Exchange Act of 1934, as amended, certain portions of the text of Exhibits 31.1 and 31.2 as amended are set forth herein.In addition, in connection with the filing of this Amendment No.2 and pursuant to Rule12b-15, the Company has updated the dates of the certifications contained therein. The remainder of the Form10-K is unchanged and is not reproduced in this Amendment No.2. The remainder of the Form 10-K speaks as of the original filing date of the Form10-K and this Amendment No. 2 does not reflect events occurring after the filing date of the original Form10-K as to any part of the Form 10-K other than Part III below, or modify or update the disclosures therein in any way other than as to Part III below. Part III Item 10.Directors, Executive Officers and Corporate Governance Director Information The following table provides information as of the date of this Amendment No. 2 about each current member of our Board of Directors.The information presented includes information each director has given us about his or her age, his or her principal occupation and business experience for the past five years, and the names of other publicly-held companies of which he or she currently serves as a director or has served as a director during the past five years.Our Nominating and Corporate Governance Committee regularly evaluates the mix of experience, qualifications, attributes and skills of our directors using a matrix of areas that the Committee considers important for our business.In addition to the information presented below regarding each nominee’s specific experience, qualifications, attributes and skills that led our Nominating and Corporate Governance Committee to the conclusion that the nominee should serve as a director, our Nominating and Corporate Governance Committee also considered the following qualifications and criteria with the objective of creating a complementary mix of directors:(1) personal integrity and high ethical character; (2) professional excellence; (3) accountability and responsiveness; (4) absence of conflicts of interest; (5) fresh intellectual perspectives and ideas; and (6)relevant expertise and experience and the ability to offer advice and guidance to management based on that expertise and experience. Name, Principal Occupation for Past Five Years and Directorships Age Director Since ROBERT E. DODS Mr. Dods has been a private investor since January 2003, and has served as Chairman of our Board of Directors since July 1998. The Chairman of the Board is not considered one of our officers or employees. Mr. Dods served as our Chief Executive Officer from July 1998 to January 2003. Mr. Dods co-founded Racing Champions, Inc., our predecessor, in 1989. 62 JOHN S. BAKALAR Mr. Bakalar has been a private investor since November 1997. From May 1993 to November 1997, Mr. Bakalar was President and Chief Operating Officer of Rand-McNally, Inc., a printing and publishing company. 63 JOHN J. VOSICKY Mr. Vosicky has been the Acting President of BFG Technologies Inc., a marketer and distributor of graphic cards, since June 2010. Mr. Vosicky was the Chief Financial Officer of BFG Technologies from August 2002 until June 2008 and the Executive Vice President of BFG Technologies from June2008 to October2009. Mr. Vosicky was also the President of JAJ Financial, a financial consultant, from 2001 to 2007. From November 1985 to July5, 2001, Mr.Vosicky was Executive Vice President, Chief Financial Officer and a director of Comdisco Inc., a technology services company. On July16, 2001, Comdisco, Inc. and 50 of its domestic U.S.subsidiaries filed voluntary petitions for relief under Chapter11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Illinois. 62 3 Name, Principal Occupation for Past Five Years and Directorships Age Director Since CURTIS W. STOELTING Mr. Stoelting has served as our Chief Executive Officer since January 2003. Mr. Stoelting was our Chief Operating Officer from October 2000 to January 2003. Mr. Stoelting is a director of Regal-Beloit Corporation, a global manufacturer of motion control and power generation products. 51 PAUL E. PURCELL Mr. Purcell has served as President and Chief Executive Officer of Robert W. Baird & Co. Incorporated, an investment banking and brokerage firm, since January 2000. 64 THOMAS M. COLLINGER Mr. Collinger has served as Associate Dean at The Medill Graduate School of Northwestern University since November 2005 and Chairman of the Integrated Marketing Communications Graduate Program since February 2007. Mr. Collinger has also been an Associate Professor, The Medill Graduate School of Northwestern University, since January 1998. Mr. Collinger has also served as President of the TC Group, a marketing consulting firm, since May 1998. 58 MICHAEL J. MERRIMAN, JR Mr. Merriman has been an operating advisor to Resilience Capital Partners, LLC, a private equity firm, since July 2008. Mr. Merriman was a business consultant for Product Launch Ventures, LLC, a business consulting firm, from November 2007 until July 2008. Mr. Merriman served as a director and as the Chief Executive Officer and President of The Lamson & Sessions Co., a manufacturer and distributor of electrical, consumer, telecommunications and engineered plastic products, from November 2006 to November 2007. Mr. Merriman has been a director of American Greetings Corporation, a designer, manufacturer and seller of greeting cards and other social expression products, since November 2006 and was its Senior Vice President and Chief Financial Officer from September 2005 until November 2006. Mr. Merriman is a director of OMNOVA Solutions, Inc., a producer of specialty chemicals and decorative products, and Nordson Corporation, a manufacturer of equipment used for precision material dispensing, testing and inspection, surface preparation and curing. 54 LINDA A. HUETT Ms. Huett has been a private investor since January 2008. Ms. Huett was an independent advisor to Weight Watchers International, Inc., a global provider of weight management services and products, from January 2007 to December 2007. Ms. Huett was the President and a director of Weight Watchers International, Inc. from September 1999 until December 2000. Ms. Huett was the Chief Executive Officer, President and a director of Weight Watchers International, Inc. from December 2000 until December 2006. Ms. Huett is a director of ANN INC., a women's specialty retailer of the ANN TAYLOR and LOFT brands. 66 PETER J. HENSELER Mr. Henseler has served as our President since October 2002. Mr. Henseler was our Executive Vice President – Sales and Marketing from March 1999 to October 2002. Mr. Henseler is a director of First Midwest Bancorp, Inc., a bank holding company. 52 4 Name, Principal Occupation for Past Five Years and Directorships Age
